                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

DONTE ROLANDO HARRIS,                               )
#37473-083,                                         )
                                                    )
                                Petitioner,         )
                                                    )
vs.                                                 )     Case No. 19-cv-00710-NJR
                                                    )
WILLIAM B. TRUE,                                    )
                                                    )
                                Respondent.         )

                              MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

        Petitioner Donte Harris, an inmate who is incarcerated in the United States Penitentiary

located in Marion, Illinois (“USP-Marion”), brings this habeas corpus action pursuant to 28 U.S.C.

§ 2241. (Doc. 1). Harris challenges the 600-month sentence he received in United States v. Harris,

No. 1-02-cr-0381 (D. Md. 2002). Relying on the United States Supreme Court’s decision in Mathis

v. United States, -- U.S. --, 136 S. Ct. 2243 (2016), Harris claims that his sentence as a career

offender is improper. (Doc. 1). Harris seeks resentencing. (Id. at p. 8).

        This matter is now before the Court for preliminary review of the Section 2241 Petition.

Rule 4 of the Federal Rules Governing Section 2254 Cases in United States District Courts

provides that upon preliminary consideration by the district judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives this

Court the authority to apply the rules to other habeas corpus cases.

                                              BACKGROUND

        Harris was indicted in the District of Maryland and pleaded guilty to eleven counts of



                                                    1
aiding and abetting bank robbery in violation of 18 U.S.C. §§ 2113(a), (d), and (f) and two counts

of using, carrying, brandishing and possessing a firearm in relation to a crime of violence in

violation of 18 U.S.C. § 924(c). United States v. Harris, No. 1-02-cr-0381 (D. Md. 2002)

(“criminal case”) (Docs. 33 and 122). He originally entered a guilty plea with respect to Counts 1,

2, and 3 of the Second Superseding Indictment pursuant to Federal Rule of Criminal Procedure

11(c)(1)(C), and a presentence investigation report was prepared. But before sentencing, Harris

withdrew the guilty plea. (Doc. 112, criminal case). After four days of a jury trial, Harris changed

his mind once again, was re-arraigned, and entered guilty pleas to several counts of bank robbery

and use and possession of a firearm in a crime of violence in violation of 18 U.S.C. §§ 2113 &

924(c). He was sentenced to a 600-month term of incarceration pursuant to a plea agreement on

January 13, 2004. (Doc. 122, criminal case).

        Harris filed three motions to vacate his sentence pursuant to 28 U.S.C. § 2255, and the

District of Maryland denied all three motions. 1 Harris unsuccessfully appealed these decisions.2

The Fourth Circuit Court of Appeals also denied his requests to file second or successive Section

2255 motions. 3 He then filed numerous Section 2241 petitions in Maryland, California, and

Indiana. 4


1
  See Harris v. United States, No. 05-cv-00140-WMN (D. Md. March 8, 2006) (dismissing Section 2255
motion); Harris v. United States, No. 06-cv-03080-WMN (D. Md. Dec. 6, 2006) (dismissing Section 2255
motion); Harris v. United States, No. 16-cv-02220-WMN (D. Md. May 30, 2017) (dismissing Section 2255
motion).
2
  See Harris v. United States District Court, App. No. 06-7663 (4th Cir. Nov. 20, 2006) (dismissing appeal
for failure to prosecute); United States v. Harris, App. No. 06-6323 (4th Cir. Nov. 6, 2006) (granting
voluntary dismissal); United States v. Harris, App. No. 06-7983 (4th Cir. Feb. 1, 2007) (affirming district
court order denying motion to withdraw guilty plea); United States v. Harris, App. No. 07-6045 (4th Cir.
Mar. 6, 2007) (dismissing appeal).
3
  In re: Donte Rolando Harris, App. No. 17-143 (4th Cir. Mar. 16, 2017) (denying application to file second
Section 2255 motion); In re: Donte Rolando Harris, App. No. 17-223 (4th Cir. June 1, 2017) (same).
4
  See Harris v. United States, No. 06-cv-02065-WMN (D. Md Aug. 16, 2006) (dismissing Section 2241
action as “indecipherable”); Harris v. Warden, No. 06-cv-03073-WMN (D. Md. Dec. 6, 2006) (same);
Harris v. United States, No. 07-cv-00189-WMN (D. Md. Jan. 30, 2007) (same); Harris v. United States,
No. 07-cv-00266-WMN (D. Md. Feb. 7, 2007) (same); Harris v. Smith, No. 08-cv-01064-TAG HC (E.D.

                                                    2
                                             THE PETITION

        In the instant Section 2241 Petition, Harris claims that his sentence as a career offender is

improper in light of the Supreme Court’s decision in Mathis v. United States, -- U.S. --, 136 S. Ct.

2243 (2016). (Doc. 1). Harris asserts that his three Maryland burglary convictions no longer qualify

as crimes of violence, and he is actually innocent of a fourth conviction for burglary with intent to

steal at night (Id. at pp. 2, 6-8). Harris seeks resentencing. (Id. at p. 8).

                                               DISCUSSION

        The Section 2241 Petition before this Court is duplicative of a Section 2241 Petition that

Harris filed in the United States District Court for the Southern District of Indiana. See Harris v.

Krueger, No. 17-cv-00338-JRS-MJD (S.D. Ind.) (“duplicative case”). The Southern District of

Indiana dismissed the duplicative case with prejudice on February 21, 2019. (Doc. 41). The district

court found that Harris failed to demonstrate a miscarriage of justice in his case because he

specifically agreed to the sentence in his negotiated plea agreement. (Doc. 42). Harris filed several

post-judgment motions that remain pending in the duplicative case (Docs. 43-50), including three

motions that Harris filed after commencing this action (Docs. 48-50).

        In the instant Section 2241 Petition, Harris raises the same arguments that the Southern

District of Indiana already considered and dismissed in the duplicative case. Harris makes no claim

that the law has changed or that new facts have come to light since his duplicative case was

dismissed with prejudice. He instead seeks a second opinion. The Seventh Circuit Court of Appeals

is the proper place to turn—not the Southern District of Illinois—if Harris wishes to appeal the



Ca. Oct. 23, 2008) (dismissing All Writs Act and/or Section 2241 action for lack of jurisdiction); Harris v.
Rios, No. 09-cv-00898-WMW (E.D. Ca. Aug. 20, 2009) (voluntary dismissal); Harris v. Rios, No. 10-cv-
02208-AWI-SMS (E.D. Ca. April 22, 2011) (dismissing Section 2241 action for failure to allege cognizable
grounds for relief); Harris v. Krueger, No. 17-cv-00338-JRS-MJD (S.D. Ind. Feb. 21, 2019) (dismissing
Section 2241 Petition brought pursuant to Mathis).

                                                     3
decision of the Southern District of Indiana. The instant Section 2241 Petition shall be dismissed.

       In addition, Harris is WARNED that he may be subject to sanctions for further frivolous

or duplicative filings in this District, consistent with Alexander v. United States, 121 F.3d 312, 315

(7th Cir. 1997). In Alexander, the Seventh Circuit imposed a monetary sanction as well as an order

that future filings by the petitioner would be deemed denied on the thirtieth day unless the Court

entered an order to the contrary. Alexander, 121 F.3d at 315-16. In imposing these sanctions, the

Seventh Circuit relied on the principle that courts have “inherent powers to protect themselves

from vexatious litigation.” Id. at 316 (citing Chambers v. NASCO, Inc., 501 U.S. 32 (1991)). Harris

should refrain from future vexatious, frivolous, or duplicative filings, if he wishes to avoid these

sanctions.

                                            DISPOSITION

       IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2241 (Doc. 1) is DISMISSED with prejudice because it is duplicative of Harris v. Krueger, No.

17-cv-00338-JRS-MJD (S.D. Ind.). Further, Harris is hereby WARNED that his continued filing

of petitions, papers, or claims that are clearly foreclosed or frivolous in future habeas actions may

subject him to sanctions pursuant to Alexander v. United States, 121 F.3d 312, 315 (7th Cir. 1997).

       If Harris wishes to appeal this dismissal, he may file a Notice of Appeal with this Court

within sixty (60) days of the entry of judgment. FED. R. APP. P. 4(a)(4). A motion for leave to

appeal in forma pauperis must set forth the issues Harris plans to present on appeal. See FED. R.

APP. P. 24(a)(1)(C). Further, if Harris does choose to appeal and is allowed to proceed IFP, he will

be required to pay a portion of the $505.00 appellate filing fee in order to pursue his appeal (the

amount to be determined based on his prison trust fund account records for the past six months)

irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2);



                                                  4
Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999). A proper and timely motion filed pursuant to Federal Rule of Civil Procedure

59(e) may toll the appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no

more than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline cannot

be extended. It is not necessary for Harris to obtain a certificate of appealability in an appeal from

this petition brought under 28 U.S.C. § 2241. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       The Clerk is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: September 12, 2019

                                                              ___________________________
                                                              NANCY J. ROSENSTENGEL
                                                              Chief U.S. District Judge




                                                  5
